Citation Nr: 1436232	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an effective date earlier than June 19, 2009, for grant of service connection for bipolar disorder. 


REPRESENTATION

Appellant is represented by: Harold Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  

In June 2012, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge sitting at the Regional Office (RO).  A transcript of the hearing is associated with the claims file.

In September 2013, the Board reopened and denied on the merits the previously denied claim of entitlement to service connection for a chronic low back disorder.  The Veteran appealed to the Veterans Claims Court.  In an Order dated in March 2014, pursuant to a Joint Motion for Partial Remand (JMR), the Court Clerk vacated that portion of the Board's September 2013 decision which denied the low back claim.  

In addition to its decision in September 2013, the Board also remanded to the RO the issue of entitlement to an earlier effective date for the grant of service connection for bipolar disorder, for issuance of a statement of the case.  As will be addressed in the remand below, no action appears to have been taken on the prior remand.

The Veteran has submitted additional evidence in support of his claim and has included a waiver of his right to have that evidence considered initially by the RO.

The issue of entitlement to an effective date earlier is addressed in the REMAND below and is REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran sustained contusions and lacerations to his face and back as a result of an altercation in service.

2.  Symptoms of lumbar arthritis were not chronic in service, were not continuous after service, and were not manifest to a compensable degree within one year of service separation.

3.  A current low back disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in service; lumbar arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has a current lumbo-sacral spine (low back) disability for purposes of the legal criteria for service connection.  The principal diagnoses are degenerative disc disease, arthritis, and spinal stenosis.  Private treatment records from Dr. B, MD reflect multiple bulging and herniated discs and spinal stenosis.  A May 2007 VA examiner diagnosed chronic low back pain secondary to lumbar spondylosis.  Lumbar spondylosis is "degenerative joint disease affecting the lumbar vertebrae and intervertebral disks, causing pain and stiffness . . ."  Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).  In December 2008, he underwent an additional VA examination for the spine, which revealed a diagnosis of lumbar degenerative disc disease.  Therefore, a current disorder is shown.

The Veteran sustained an in-service injury to the back.  In July 1968, he was treated for multiple contusions and lacerations of the face and back sustained in a fight two days prior.  There is no record of any subsequent treatment in service for back problems.  An August 1968 separation examination reflects that the spine was clinically normal.  In addition, he completed a Report of Medical History in conjunction with the examination and marked "no" indicating that he did not have, and had never had, back trouble of any kind.  

While the Board has found a current low back disorder and an in-service injury affecting the back, the Board finds that a preponderance of the evidence is against chronicity of arthritis in service, against manifestation of arthritis to a compensable degree within one year of service separation, against continuity of arthritis symptomatology after service, and against a relationship between any currently-diagnosed low back disorder and an injury or disease in service.  

Arthritis is listed under the provisions pertaining to chronic diseases, see 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis that is shown to be chronic in service is service connected.  There is also a presumption of service connection for arthritis that is manifest to a compensable degree within one year of service separation.  Where arthritis is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The first evidence of treatment for low back symptomatology after service separation comes in 1974, more than five years later.  An April 1974 report reflects that the Veteran injured his back in March 1974 while lifting on the job.  The initial diagnosis was a severe lumbosacral strain.  It was noted that he "had a similar type of backache in the U.S. Army but no radiculitis."  

X-rays taken in March 1974 revealed some straightening of the normal lumbar lordosis, but were otherwise interpreted as "within normal limits."  Reflexes and straight-leg-raise testing were also normal.  The conclusion was that he had a lumbosacral strain but no definite evidence of a herniated disc.  

In March 1976, the Veteran again injured his back on the job.  The first recorded treatment for that injury was September 1976.  X-rays taken at that time showed a fracture of the left transverse process of L-1.  

Significantly, X-rays in 1974 were pertinently normal.  They showed no evidence of arthritis, fracture, or disc disease.  Moreover, low back complaints in 1974 and 1976 were attributed to post-service on-the-job injuries.  While the June 1974 treating physician reported a similar type of backache in service, neither the examiner nor the Veteran made any reference to a connection between the 1974 injury and the active duty injury or described continuous symptoms since the backache in service.  

The Veteran has, in conjunction with the current claim and appeal, asserted that he experienced ongoing pain after the injury in service.  His assertions are competent evidence; however, he has been generally inconsistent in his historical accounts regarding his back; and, as will next be discussed, his assertions as to ongoing back symptoms in the period intervening the July 1968 altercation and the March 1974 on-the-job injury are inconsistent with the contemporaneous record and therefore lacking in credibility.  

On his initial application for benefits, received in January 1977, a few months after the 1976 work injury, the Veteran filed claims for multiple disorders, including the low back.  However, at that time, he asserted that his fractured vertebra with severe muscle spasms in the lower back were a result of in-service surgery for a pilonidal cyst.  He stated, "I believe the root and cause of my back problems stems from the type of anesthesia that was used to operate on the cyst."  He made no assertion that his then-current condition or back symptoms were associated with the July 1968 altercation, or that there had been continuous symptoms since that injury.  

The Veteran has testified that the reason for this assertion was that his representative told him that VA would not grant service connection based on the results of a fight.  In the Veteran's words, "they told me that I could not use the bar fight."  This lack of truthfulness in order to obtain VA benefits weighs against his current credibility.

After receiving the claim, the RO requested information regarding the in-service back injury.  The RO specifically asked about the July 1968 injury attributed in the service treatment records to a fight.  However, in July 1977, the Veteran responded that, on July 12, 1968, he had been working on a 2-1/2 ton truck when he fell off the truck and "the injuries occurred."  In response, the RO again requested details as to the July 1968 altercation.  In September 1977, he responded that, in July 1968, in the mid-morning, he had been working on a 5 ton truck when he fell off the fender and sustained various injuries.  Notably, he did not mention a back injury in this account.  

In May 1978, the RO questioned the Veteran's September 1977 account of having sustained injuries in a fall from a truck, noting that service treatment records indicate that he had injured his back in a fight in July 1968.  He was asked to please explain the discrepancy in his accounts and responded in May 1978 that "I did suffer some back injuries as a result of a fight in Richmond Va o/a 7/10/68."  In addition, he reported having fallen off a truck on in July 1968 but did not recall injuring his back.  He then asserted that his claim for service connection for the back condition stemmed solely from the method of applying anesthesia during his pilonidal cyst operation and its after-effects.  

At a September 1978 Board hearing, the Veteran testified, again asserting that his back disorder resulted from his pilonidal cyst surgery.  However, at the June 2012 Board hearing, he testified that the back disorder was not related to the pilonidal cyst operation, but was related to the July 1968 injury.  He did not mention having fallen off a truck or make any assertion as to that incident.  

The various accounts provided by the Veteran are irreconcilably different.  He has during the pursuit of his claim introduced an incident which is nowhere recorded in the service treatment records.  He has provided substantially different details of that incident.  In accounts provided just months apart, he provided two different dates for the incident and two different descriptions of the truck involved in the incident.  Moreover, he has alternately reported injuring his back and not injuring his back in that incident.  He has also alternately reported onset of back symptoms about three months after his 1967 pilonidal cyst surgery, in approximately July 1967 (see June 1977 statement in support), and then later categorically denied any association with the surgery (see June 2012 hearing transcript).  

While lay persons are competent to describe such facts as the nature of their symptoms, the severity of their symptoms, the date of onset of their symptoms, and the observable events surrounding the onset of symptoms, the probative weight to be attached to such reports depends to a great extent on their reliability.  Reliability can be determined by objective factors such as consistency.  A story that changes over time, and particularly in response to significant events such as the denial of a disability claim, decreases the reliability (credibility) of the account.  

Here, the date of onset and the circumstances surrounding the onset of back symptoms are crucial details which the Veteran is competent to relate.  The changes in his account of these details in apparent response to the denial of his initial claim, and in his stated belief that service connection could not be granted based on a fight, significantly undermines the credibility that can be attached to his descriptions.  

Conflicting with each of the post-service accounts is the Veteran's history of symptoms given at the time of service separation.  Then, he reported no current back problem of any kind and no history of a back problem of any kind.  This account is credible as it is consistent with the normal clinical findings rendered at the time (normal spine).  While the service treatment records reflect treatment in July 1968, this was for contusions and lacerations of the face and back.  There were no orthopedic findings or complaints noted in that report or any findings directly referable to the spine.  The only clinical referral resulting from that evaluation was to "ENT."  

In this context, it is reasonable to conclude that the Veteran's negative report of a history of back problems or current back problems accurately reflected his understanding and belief at the time.  This account is credible.  This account is also more contemporaneous to service than any of the post-service accounts.  Therefore, even if the Board were to find recent accounts to be credible, the Report of Medical History at service separation would still carry greater probative weight than the more recent assertions made many years after service separation.  

The Board acknowledges the Veteran's testimony that he was treated on other occasions in service and that he told a treatment provider that "my back was killing me."  He expressed understanding that there was no record of these visits and he has asserted that these records are being withheld.  The Board finds that this recent account also conflicts with his assertion at service separation that he had no current back problems or history of back problems.  As it conflict with his prior assertions contemporaneous with service, and conflicts with the clinical evidence contemporaneous with service, the Board finds this account to be of little probative value.  

Having found that the Veteran separated from service with a normal back and without back symptoms, the Board also finds that arthritis was not chronic in service and was not manifest to a compensable degree within one year of service separation, and that there was no continuity of arthritis symptomatology after service.  

Indeed, X-ray findings of mild degenerative changes of the lumbar spine were not rendered for approximately 39 years after the Veteran's discharge from service.  The pertinently normal X-ray results in 1974 are assigned significant probative weight regarding the initial manifestation of arthritis.  These results, more than five years after separation, provide significant evidence against any manifestation of arthritis within one year of service separation.  The 1974 x-ray also bolsters the normal clinical findings at service separation and provides significant evidence against chronicity of arthritis in service or continuity of arthritis symptomatology after service.  

The fact that a similar injury (in service) was noted in the 1974 report, but that no description of ongoing symptoms was provided, combined with the normal clinical findings at service separation and the denial of a history of back problems by the Veteran at service separation, are probative and reliable evidence against a finding of continuity of arthritis symptomatology after service.  

The Board notes that when the Veteran sought treatment for the low back in 1974, it was described as a work-related back injury and not a continuation of an in-service back injury.  He did not relate his recent account of symptoms beginning in service and continuing after service until years later.  It is not disputed that he was seen on one occasion in service for lacerations and contusions to the face and back.  However, as noted above, despite mentioning a similar backache in service, the Veteran did not report having low back problems since separation from service at the time of his treatment for the back in 1974.  This is an instance where it would have been reasonable to expect a full accounting of symptoms experienced since the in-service injury so that the treatment provider would have a full picture of the disorder.  

Turning to the evidence regarding a nexus between the acknowledged in-service contusions and lacerations of the face and back and a current back disorder, the Board finds that the weight of the evidence is against such a relationship.

In so finding, the Board places significant probative weight on May 2007 and December 2008 VA examinations by two different examiners undertaken specifically to address this question.  In May 2007, the Veteran reported his complaint of low back pain since an injury in service in July 1968.  

The examiner reviewed the claims file noting that the Veteran was doing well until March 1976 when he pulled on a mail bin at work, injured the back, and was found to have a fracture of the transverse process of L1 on the left.  The Veteran reiterated his report to the December 2008 examiner that his back had been hurting since the in-service injury in 1968, as well as, since the 1974 post-service work-related back injury.

After the May 2007 physical examination, the VA examiner provided the following medical opinion:

Based on the Veteran's history, physical examination, and imaging studies, the Veteran's current low back . . . is not at least as likely as not a result of his lumbar contusion in 1968.  Lumbar contusion usually will resolve in a short period of time.  From the [claims] file the Veteran apparently was doing well until March 1976 when he developed severe low back pain following a work-related injury while he was working for the postal service.  His most recent lumbar spine [magnetic resonance imaging] and x-ray revealed degenerative changes in his lumbar spine.  His back pain has become worse over the years.  I believe the work-related injury in 1976 as well as the aging process may play a significant role in causing his low back pain.

After the December 2008 physical examination, a different examiner provided the following medical opinion:

Based on the [claims] file, the [Veteran's] exam[ination], and the [Veteran's] history, my opinion is that I feel his current back condition is less likely as not due to his military service.  Once again, he states that it happened in a fight in 1948.  The diagnosis was contusion based on the [claims] file.  He states he reinjured his back once again in 1974 when he was working in the post office.  His current diagnosis is degenerative disc disease.  The rationale is based on that lumbar spine contusion does not lead to degenerative disc disease.  Also he states that he really hurt his back the worst in 1974 when he was working at the post office.  Since then he has not been working. 

The Board finds that the VA opinions are adequate.  Specifically, both examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that either examiner was not fully aware of the Veteran's past medical history or relied on an inaccurate factual history.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  

In support of his claim, the Veteran submitted a September 2009 private treatment record which included Dr. B's medical opinion that the "[Veteran's] disability is also directly related to the trauma incurred in July [] 1968 resulting in now lower back chronic derangement."  

A February 2010 progress note from Dr. B noted the Veteran's history of sustaining a contusion to the back while in service.  Dr. B opined that this "was a precipitating event that started the cascade of events to his back.  He sustained and suffered a Transverse Process Fracture."  After a review of the in-service record of a contusion, Dr. B indicated that this finding "is obviously wrong, since he was also diagnosed with an L1 Transverse Process Fracture."  Dr. B explained that there was "severe 'pull of muscle' that avulses the Transverse Process of the spine that implies significant injury to the lumbar spine, which over time and many years later [has] developed to a Chronic Lumbar Spine complaint."  

In a January 2011 report, Dr. B noted that the Veteran "sustained injury in 1968 while in the Army and has had pain to the back since this time[.  H]is current back pain is causally related to his prior injury."  

In June 2014, Dr. B submitted another opinion, noting that the Veteran had been seen at his practice since 1976.  Dr. B noted that a September 1976 x-ray revealed an "old" fracture of the transverse process of L1 on the left.  Dr. B also noted the in-service back injury in July 1968.  Dr. B acknowledged that the service separation examination did not find a back injury, but noted that the Veteran indicated that the pain and soreness in his back never subsided, but he did not report it so he could separate from service promptly.  

Dr. B also acknowledged the work injuries in 1974 and 1976 as well as the pertinently normal X-ray in 1974 but stated his opinion that "it is at least as likely as not that [the Veteran's] current low back disability, characterized by chronic lumbar derangement, lumbar spine herniated discs[, ]and arthritis is [causally] related to the injury he sustained in July 1968 when he was involved in a fight and injured his low back."  

Dr. B also found that the Veteran did not suffer a contusion in service, but suffered a transverse process fracture.  Virtually identical to the February 2010 statement, he explained that "[t]here is a severe 'pull of muscle' that avulses the Transverse Process of the spine that implies significant injury to the lumbar spine, which over time, has caused a weakened condition of the spine, which over time, has manifested and developed into his chronic lumbar spine condition.  Thus, that initial injury in July 1968 was the cascading event that led to [the Veteran's] current condition of the lumbar spine."

In comparing the medical opinions in this case, a significant logical flaw is apparent in the opinions of Dr. B.  Notably, he has asserted that the in-service diagnosis of a contusion is incorrect, and that the Veteran sustained a fracture of the transverse process as a direct result of the July 1968 altercation.  However, while he acknowledged that the post-service 1974 x-ray was normal, he did not attempt to explain how a transverse process fracture occurring in service and apparent on a September 1976 x-ray, roughly eight years after service, would not have appeared on the intervening March 1974 x-ray, roughly five years after service.  

The Board notes that the word "old" as used in describing the September 1976 x-ray, comes from the report itself.  However, this term is imprecise by nature, in that it implies no specific age, whether hours-old, days-old, weeks-old, months-old, or years-old.  Here, simple logic dictates that the term "old fracture" does not establish or tend to establish the actual date of the fracture.  It does not establish or tend to establish that the fracture predated the 1974 work injury.  And it certainly does not establish or tend to establish that the fracture occurred in service.  

While it may suggest that the fracture predated the 1976 work injury, it does not do so conclusively.  In fact, subsequent treatment records from the same medical office as assessed the Veteran in September 1976 call into question the age of fracture.  A December 1976 entry notes that X-rays indicate that the transverse process at L1 is "probably going on to fibrous union."  This at least implies that the fracture was then in the process of healing.  

Dr. B appears to have concluded without discussion that the term "old fracture" refers to a fracture in service.  He is competent to reach this conclusion; however, in light of his failure to discuss the importance of the intervening normal x-ray in 1974, the Board assigns less significant probative weight to his conclusion.  While he provided a rationale, this simply explains the mechanism of the fracture, but does not explain how or why it was absent in 1974.  While the December 1976 reference to the fracture probably going on to fibrous union is not conclusive evidence, it certainly calls the age of the fracture into question, and to that extent, provides evidence which should have been addressed by Dr. B. 

The Board is not competent to opine as to matters requiring medical knowledge; however, it is the Board's duty to compare the evidence, including medical evidence, for logical consistency.  Viewed solely on logical terms and without resort speculation as to medical matters, the Board finds that the normal x-ray in 1974 is probative evidence that the vertebral fracture occurred sometime after the 1974 x-ray was taken.  This would mean that it did not occur in service as Dr. B opined.  

When viewed in conjunction with the normal clinical findings for the spine at service separation and the Veteran's report of no history of back problems of any kind, the Board finds that the various opinions of Dr. B do not account for significant evidence which tends to contradict his conclusion.  

It is not simply the review and acknowledgement of evidence that is important in evaluating a medical opinion, it is how the medical professional explains the evidence, especially the evidence which conflicts with his or her conclusion, which matters in terms of assigning probative weight to an opinion.  Based on Dr. B's failure to discuss significant contradictory evidence in explaining his opinion, the Board assigns less probative weight to the opinion of Dr. B than it does to the opinions of the VA examiners.  

The opinion of Dr. B is also based substantially on the Veteran's account of having experienced continuing symptoms after service.  This is clear from Dr. B's discussion of the Veteran's not wanting to report these symptoms at service separation as it would delay his separation.  The Board has found the Veteran's assertions surrounding service to be lacking in credibility.  These assertions include his description of the onset of back symptoms corresponding to pilonidal cyst surgery, a July 1968 altercation, and a July 1968 fall from a truck fender.  These also include his descriptions of manifestations of arthritis within the year after service separation and continuing symptomatology of arthritis after service separation.  To the extent of his reliance on these non-credible accounts, Dr. B's opinion is also not credible evidence.  

The JMR stipulates that the Board should have addressed the fact that "the private medical office where Dr. B worked had been treating [the Veteran] since 1976, and knew of [his] workplace back injury in 1976."  

The knowledge imputed to Dr. B of the Veteran's workplace injury in 1976 provides no remedy for the deficiencies in his opinion.  The crucial fact is that the Veteran's X-ray in 1974 was normal, and that Dr. B, while acknowledging that result, did not reconcile his opinion with those normal findings, but asserted that the "old" fracture noted in 1976 actually occurred in service.  As discussed above, there may be a logical explanation that encompasses this set of facts, but Dr. B has not provided it.  The fact that Dr. B's office has treated the Veteran since 1976 contributes no probative weight to his opinion.  

With respect to the assertion of Dr. B, also noted in the JMR, that the normal findings at service separation can be explained by the Veteran's desire not to delay his separation from service, the Board finds this to be a problematic rationale at best.  First, the examination report itself is evidence that an examination was conducted.  Normal clinical findings on the examination report are affirmative evidence regarding his condition at the time, not just the information provided or withheld by the Veteran.  

Second, and just as significant, the Board is now asked to accept that the Veteran provided misleading and inaccurate information on the Report of Medical History at service separation for the stated reason that it was most convenient for him to do so at the time; however, the Board is, at the same time, asked to accept the accuracy of the Veteran's current assertions regarding his condition at separation, which are in direct contradiction to the assertions actually made at that time.  

The Veteran's concern that providing accurate information might have delayed his separation may well explain his response in 1968; however, it does nothing to enhance the credibility of his assertions.  He reported in August 2012 that he was "told to answer the questions incorrectly."  Even if true, this does not alter the fact that he was willing to do so.  

As discussed above, the Veteran testified that he made the initial assertion relating back pain to his pilonidal cyst surgery knowing that it was not true, but believing the claim would more likely be granted than if he related the disability to a bar fight.  In short, he has repeatedly demonstrated a willingness to manipulate the details of his account of the facts in order to enhance his claim.  As discussed in the Board's credibility analysis above, the Board finds that he has not been a reliable historian.

The Board next turns to the stipulation in the JMR that "the Board failed to provide an adequate statement of reasons or bases as to why the May 2007 VA medical opinion was more probative than the private physician opinions given that the VA opinion used such [terms] as 'may' and 'usually.'" 

Unfortunately, the JMR provides no discussion regarding how the appearance of these words in the examiner's explanation of his opinion renders the opinion itself inadequate or should have reduced its probative weight.  The JMR cites Tirpak v. Derwinski, 2 Vet. App. 609 (1992); however, the facts in Tirpak are materially different from those in this case.  

Specifically, in Tirpak, the Veterans' Court held that the opinion "the veteran's death may or may not have been averted if..." was speculative and could not support the claim.  Here, the May 2007 examiner's opinion that the Veteran's current back disability was "not at least as likely as not a result of his lumbar contusion in 1968"  is not speculative, but is stated conclusively.  

The term "usually" was not used in the statement of the opinion, but was used in discussing the typical time of resolution of lumbar contusions.  The term "may" was not used in the statement of the opinion, but was used in discussing the role of the 1976 injury, as well as aging, in causing the current symptoms.  The opinion requested was not whether the post-service 1976 injury caused the current disability, but whether 1968 in-service contusion caused the current disability.  These terms do not qualify in any way the opinion requested of and provided by the examiner.  

The situation in the present case is quite similar to the circumstances described in a Memorandum Decision of the Veterans' Court in Carter v. Shinseki, No. 08-3655, 2010 WL 2316258 (June 2010).  There, the Court distinguished the facts in Tirpak and other cases whose equivocal language applied to the key issue of medical nexus.  The Court noted that the crucial distinction was whether the terminology at issue actually qualified the opinion, or whether, as in Carter, it merely introduced the opinion.  Here, there appears no doubt that the terminology cited in the JMR did not qualify the opinion, but was ancillary to the opinion itself.  

The Board also notes that the December 2008 opinion is entirely consistent with that of the May 2007 examiner, and the JMR has identified no specific issues with that opinion.  The Board acknowledges a stipulation in the JMR that the Board did not adequately address the fact that "private medical records indicated that [the Veteran] reported he sustained a prior injury to his lower back while in service, and confirmed that [he] had been suffering from back problems since well before 2006."  

It is unclear which private records are indicated here or what additional discussion is merited of this fact.  The Board clearly acknowledges that the Veteran sustained an injury in service and that he has been experiencing back problems since well before 2006.  As set out above, the documented onset of his current back problems extends some 30 years prior to 2006.  However, as also set out above, the onset of the current back disorder comes more than five years after service and is not related to service.  

In summary of the Board's findings, the Veteran was injured in an altercation in July 1968 involving contusions and lacerations to the back and face; his spine was clinically normal at service separation; arthritis was not chronic in service and did not become manifest to a compensable degree within one year of service separation; continuity of arthritis symptomatology after service is not shown; and a current low back disability is not related to service.  

In light of these findings, the Board concludes that service connection for a low back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as two medical opinions.  He has made no specific allegations as to the inadequacy of 2008 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While the JMR stipulates that there is a potential inadequacy in the 2007 opinion, it does not specifically find the opinion to be inadequate, but invites a deeper discussion of the opinion.  The Board has addressed this question in detail above, and has found no inadequacy in that opinion.  Accordingly, the Board finds that no further development of these claims is necessary to reach a decision.  

Next, pursuant to the Court's interpretation, when conducting a hearing, a VA hearing officer, which has been found to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the details of the Veteran's service were discussed and the Veteran's assertions regarding nexus were elicited.  His post-service treatment was also addressed.  His understanding of the basis for the RO denial and of the evidence necessary to substantiate the claim was apparent in his testimony.  The JMR identified no deficiency with respect to the hearing.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  


REMAND

In a September 2011 rating decision, the RO granted a 100 percent rating for bipolar disorder, effective June 19, 2009.  The Veteran filed a timely notice of disagreement on July 25, 2012.  This issue was remanded to the RO by the Board in September 2013.  However, to date, no action has been taken on the Board's remand instructions.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

The Veterans Claims Court has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to an effective date earlier than June 19, 2009, for the grant of service connection for bipolar disorder is REMANDED for the following action:

Issue a statement of the case to the Veteran, addressing the issue of an effective date earlier than June 19, 2009, for the assignment of a 100 percent rating for bipolar disorder, to include the period from October 6, 2008, to June 18, 2009, during which the Veteran was assigned a 50 percent rating.  

The Veteran should be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


